DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (JP 2015-089940 A, “Amano”). It is noted that the disclosure of Amano is based off a machine translation of the reference included with the Office action mailed 03 September 2021, except for the structures, which come from the original JP document.
With respect to claims 1-2, Amano discloses a polyvalent hydroxy resin used as a curing agent for a thermosetting epoxy resin composition (Page 7, “(Use of polyvalent hydroxy resin)”). The polyvalent hydroxy resin has structural units (A) and (B) having the structures shown below, where R1 is an allyl group, R2 is a linear or branched hydrocarbon group having 10 to 25 carbon atoms, X is a hydrogen atom or a hydroxyl group, and m and n are each independently 0 or 1 (Page 3 of the machine translation, “A first aspect of the present invention… 0 or 1]”; page 2, line 10 of the original document). The polyvalent hydroxy resin having structural units (A) and (B) corresponds to the claimed phenol-based resin (A), and the structural unit (B) corresponds to the portion of the phenol-based resin (A-1) having an aliphatic hydrocarbon group having 10 to 25 carbon atoms presently claimed since the linear or branched hydrocarbon group having 10 to 25 carbon atoms is an aliphatic hydrocarbon group as defined by the instant specification ([0014], “The aliphatic hydrocarbon group having 10 to 25 carbon atoms contained in the phenol-based resin (A-1) may be any of chain-like (e.g., linear chain-like and branched chain-like)…”). Since the polyvalent hydroxy resin is used as a curing agent for a thermosetting epoxy resin (Page 7, “(Use of polyvalent hydroxy resin)”), this is considered to meet the thermosetting resin composition comprising a phenol-based resin (A). The structural unit (A) corresponds to the claimed structural unit (a1), and the structural unit (B) corresponds to the claimed structural unit (a2). Amano further discloses the polyvalent hydroxy resin is used as a curing agent for epoxy resins, which forms a cured material having low water absorbency and a low elastic modulus (page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of the component (A-1), including over values presently claimed, in order to provide an epoxy resin with desired water absorbency and elastic modulus.

    PNG
    media_image1.png
    182
    426
    media_image1.png
    Greyscale

With respect to claim 3, Amano discloses the molar ratio of the structural unit (A) to the structural unit (B), corresponding to the claimed molar ratio of the structural unit (a1) to the structural unit (a2), is from 0.5 to 3.0 (Page 4, “In the polyvalent hydroxy resin of the present invention, the molar ratio…”), which falls within the claimed range.
With respect to claim 4, Amano discloses the mass mean molecular weight (Mw), i.e. weight average molecular weight, of the polyvalent hydroxy resin is 2000 or less (Page 5, “It is preferable that it is 2000 or less, as for the mass mean molecular weight (Mw) of the polyvalent hydroxy resin…”), which falls within the claimed range.
With respect to claim 5, Amano discloses the polyhydroxy resin has a hydroxyl equivalent, i.e. hydroxy group equivalent, of 214 g/eq and 206 g/eq (Pages 9-10, Examples 1 and 2), which falls within the claimed range.
With respect to claims 9-10, Amano discloses the polyvalent hydroxy resin used as a curing agent for an epoxy resin, which is a thermosetting resin (Page 7, “The epoxy resin composition containing the polyvalent hydroxy resin of the present invention and an epoxy resin is thermosetting…”). The epoxy resin corresponds to the claimed thermosetting resin (B).
With respect to claim 17, Amano discloses the polyvalent hydroxy resin is used as a curing agent for epoxy resins, which forms a cured material having low water absorbency and a low elastic modulus (page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the component (A-1), including over values presently claimed, in order to provide an epoxy resin with desired water absorbency and elastic modulus.
With respect to claim 18, Amano discloses the polyvalent hydroxy resin is used as a curing agent for epoxy resins, which forms a cured material having low water absorbency and a low elastic modulus (page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the component (A-1), including over values presently claimed, in order to provide an epoxy resin with desired water absorbency and elastic modulus.
With respect to claim 19, Amano discloses the polyvalent hydroxy resin is used as a curing agent for epoxy resins, which forms a cured material having low water absorbency and a low elastic modulus (page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the component (A-1), including over values presently claimed, in order to provide an epoxy resin with desired water absorbency and elastic modulus.
With respect to claim 20, Amano discloses the polyvalent hydroxy resin is used as a curing agent for epoxy resins, which forms a cured material having low water absorbency and a low elastic modulus (page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the component (A-1), including over values presently claimed, in order to provide an epoxy resin with desired water absorbency and elastic modulus.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (JP 2015-089940 A, “Amano”) as applied to claim 1 above, and further in view of Ooyama et al. (US 2020/0413542 A1, “Ooyama”). It is noted that the disclosure of Amano is based off a machine translation of the reference included with the Office action mailed 03 September 2021.
With respect to claim 7, while Amano discloses the use of an additional phenol resin (page 8, “The epoxy resin composition may optionally…”), Amano does not disclose wherein the resin composition further contains a phenol-based resin (A-2) that does not have an aliphatic hydrocarbon group having 10 to 25 carbon atoms.
Ooyama teaches the use of phenol-based epoxy resin curing agents which provide heat-resistance and water-resistance, which include MEH-7851 from Meiwa Plastic Industries, Ltd., and KA-1165 from DIC Corporation ([0092-0093]), which are identical to those used as the phenol-based resin (A-2) (see instant specification, [0037]).
Amano and Ooyama are analogous inventions in the field of epoxy resins containing phenol-based curing agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin composition of Amano to contain a phenol-based epoxy resin curing agent taught by Ooyama in order to provide an epoxy resin having heat-resistance and water-resistance (Ooyama, [0092]).
With respect to claim 8, while Amano in view of Ooyama does not disclose a content ratio of the component (A-1) being 30-95% by mass based on the total amount of the component (A-1) and the component (A-2), Amano discloses the component (A-1) is used as a curing agent for epoxy resins and provides a material with low water absorbency and low elastic modulus (Amano, page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of the component (A-1), including over values presently claimed, in order to provide an epoxy resin with desired water absorbency and elastic modulus.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (JP 2015-089940 A, “Amano”) as applied to claim 1 above, and further in view of Goto et al. (US 2011/0244183 A1, “Goto”). It is noted that the disclosure of Amano is based off a machine translation of the reference included with the Office action mailed 03 September 2021.
With respect to claim 7, while Amano discloses the use of an additional phenol resin (page 8, “The epoxy resin composition may optionally…”), Amano does not disclose wherein the resin composition further contains a phenol-based resin (A-2) that does not have an aliphatic hydrocarbon group having 10 to 25 carbon atoms.
Goto teaches the use of phenolic curing agents in an epoxy resin composition which improves the heat resistance and dimensional stability of the cured body and reduces water absorptivity of the cured body (Abstract, [0060]). Goto teaches the use of MEH7851-4H as a phenol curing agent ([0205]), which is the same as what Applicant discloses as a phenol-based resin (A-2) (see instant specification, [0037]).
Amano and Goto are analogous inventions in the field of epoxy resins containing phenolic curing agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin of Amano to contain the phenolic curing agent taught by Goto in order to improve the heat resistance and dimensional stability of the cured epoxy and reduce the water absorptivity of the cured epoxy (Goto, [0060]).
With respect to claim 8, Amano discloses the polyvalent hydroxy resin is used as a curing agent for epoxy resins, which forms a cured material having low water absorbency and a low elastic modulus (page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Goto teaches the amount of the phenolic curing agent, corresponding to the component (A-2) is 1-200 parts per 100 parts epoxy in order to ensure sufficient curing while not saturating the epoxy (Goto, [0083]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the component (A-1), including over values presently claimed, and also vary the content ratio of the component (A-1) to (A-2), including over values presently claimed, in order to provide an epoxy resin having desired water absorbency and elastic modulus (Amano, page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”) that is sufficiently cured and not saturated (Goto, [0083]).

Response to Arguments
Due to the cancellation of claim 6, the 35 U.S.C. 103 rejection of claim 6 is withdrawn.

Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.
Regarding the rejections over Amano, Applicant argues there is no reason why one of ordinary skill in the art would choose a content of the component (A-1) to be from 0.1 to 40 parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition. Applicant argues they have discovered unexpectedly good results, and points to the Examples for support. Applicant further argues the present invention has sufficiently low tackiness, which Applicant argues the prior art does not disclose. The examiner respectfully disagrees.
In response to Applicant’s arguments regarding unexpectedly good results, the data is not persuasive because the data is not commensurate in scope with the claims for the following reasons.
Firstly, the Examples relate to specific phenol-based resins (A-1). The first phenol-based resin (A-1-a) is made from 300 g of cardanol, 150 g of methanol, and 120 g of a 50% formaldehyde aqueous solution being charged into a flask before adding a 30% sodium hydroxide aqueous solution dropwise over the course of 2 hours before heating to 45° and reacting for 6 hours; afterwards, 35% hydrochloric acid is added to neutralize the sodium hydroxide before adding 1,342 g of o-allylphenol and 1.34 g oxalic acid, heating to 100°C and reacting for 5 hours before rinsing with water and distilling off excess o-allylphenol. This reaction produced a phenol-based resin having a weight average molecular weight of 1,412 and a hydroxy group equivalent of 214 g/eq (see instant specification, pages 29-30, [0061-0062]).
The Examples additionally relate to a second phenol-based resin (A-1-b) made from 248 g of p-(4-pentylcyclohexyl)phenol, 150 g of methanol, 120 g of a 50% formaldehyde aqueous solution being charged into a flask before adding a 30% sodium hydroxide aqueous solution dropwise over the course of 2 hours before heating to 45°C and reacting for 6 hours; afterwards, 35% hydrochloric acid is added to neutralize the sodium hydroxide before adding 1,342 g of o-allylphenol and 1.34 g oxalic acid, heating to 100°C and reacting for 5 hours before rinsing with water and distilling off excess o-allylphenol. This reaction produced a phenol-based resin having a weight average molecular weight of 1,738 and a hydroxy group equivalent of 238 g/eq (see instant specification, page 31, [0065]).
However, the present claims are broadly drawn to any phenol-based resin having an aliphatic hydrocarbon group having 10-25 carbon atoms, having any weight average molecular weight, and having any hydroxy group equivalent.
Secondly, the Examples relate to a specific thermosetting resin composition. Example 1 relates to: the phenol-based resin (A-1-a); a cresol novolac type phenol resin having a hydroxy group equivalent of 119 g/eq; a dicyclopentadiene type epoxy resin having an epoxy equivalent of 254 g/eq; pulverized silica; a coupling agent A-187 from Momentive Performance Materials, Inc.; being dissolved in methyl isobutyl ketone before adding 2-methylimidaole as a curing accelerator to provide a varnish having a non-volatile content of 40% by mass. The phenol-based resin (A-1-a) is present in an amount of 8 parts by mass; the cresol novolac type phenol resin is present in an amount of 2 parts by mass; the dicyclopentadiene type epoxy resin is present in an amount of 40 parts by mass; the 2-methylimidazole is present in an amount of 0.1 parts by mass; the pulverized silica is present in an amount of 20 parts by mass; and the A-187 is present in an amount of 0.1 parts by mass (see instant specification, pages 31-32, [0066], and page 41, [0101]).
Example 2 is prepared the same way as Example 1, except that the amounts of (A-1-a) and (A-2) are doubled; Example 3 is prepared the same way as Example 1 except that tetrabromobisphenol A type epoxy resin is used as the thermosetting resin; Example 4 is prepared the same way as Example 3, except the amounts of (A-1-a) and (A-2) are doubled; Example 5 is produced the same way as Example 1, except that a naphthalene skeleton-containing novolac type epoxy resin is used as the thermosetting resin; Example 6 is produced the same way as Example 5, except the amounts of (A-1-a) and (A-2) are doubled; Example 7 is produced the same way as Example 1, except a phenol novolac type epoxy resin is used as the thermosetting resin; Example 8 is produced the same way as Example 7, except the amounts of (A-1-a) and (A-2) are doubled; Example 9 is produced the same way as Example 1, except a phenol biphenyl aralkyl type epoxy resin is used as the thermosetting resin; Example 10 is produced the same way as Example 9, except the amounts of (A-1-a) and (A-2) are doubled; Example 11 is produced the same way as Example 2, except the phenol-based resin (A-1-b) is used instead of the phenol-based resin (A-1-a); Example 12 is produced the same way as Example 11, except that tetrabromobisphenol A type epoxy resin is used as the thermosetting resin; Example 13 is produced the same way as Example 11, except that a naphthalene skeleton-containing novolac type epoxy resin is used as the thermosetting resin; Example 14 is produced the same way as Example 11, except that a phenol novolac type epoxy resin is used as the thermosetting resin; Example 15 is produced the same way as Example 11, except that a phenol biphenyl aralkyl type epoxy resin is used as the thermosetting resin; and Example 16 is produced the same way as Example 15, except the amount of component (A-1-b) is 14 parts by mass and the amount of the cresol novolac type phenol resin is 6 parts by mass (see instant specification, pages 32-34, [0067-0081] and pages 41-42, [0101-0102]). Examples 17 and 18 are prepared the same way as Example 3, except the amount of (A-1-a) is 35 and 45, respectively, the amount of (A-2) is 15 and 5, respectively, and the amount of tetrabromobisphenol A type epoxy resin is 30 parts for both (see instant specification, pages 34-35, [0082], and page 42, [0102]).
The content of the component (A-1) in Examples 1-16 ranges from 10 (100*8/[8+2+70] = 10) to about 17.778 (100*16/[16+4+70] ≈ 17.778) parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition; the content of the component (A-1) in Examples 17-18 is from 43.75 (100*35/[35+15+30] = 43.75) to 56.25 (100*45/[45+5+30]) parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition.
However, the present claims allow for broadly any thermosetting resin, any component (A-2), and the component (A-1) being any phenol-based resin having an aliphatic hydrocarbon group having 10-25 carbon atoms, having any weight average molecular weight, and having any hydroxy group equivalent, being present in an amount of 0.1-40 parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition. There is no data at the upper or lower limits of the amount of the component (A-1).
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.
Further, Amano discloses the polyvalent hydroxy resin is used as a curing agent for epoxy resins, which forms a cured material having low water absorbency and a low elastic modulus (page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the component (A-1), including over values presently claimed, in order to provide an epoxy resin with desired water absorbency and elastic modulus.
In response to Applicant’s argument that the prior art does not disclose tackiness, this is not found persuasive. While the prior art may be silent with regard to the property of tackiness, this property is not being claimed and the evidence provided by Applicant is insufficient for the reasons stated above.
Additionally, it is noted that Fujisawa et al. (US 2010/0294548 A1, previously made of record) discloses phenol resin curing agents for epoxy resins, which are present in an amount of 15-60% by weight of the resin ([0022]). Newly cited Morita et al. (US 2019/0181113 A1) discloses epoxy curing agents include polyhydric phenol compounds and are typically present in an amount of 0.5-50% by mass with respect to the epoxy resin ([0040]). Therefore, the claimed amounts appear to be conventional values known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787